UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 10, 2008 ADVANCE DISPLAY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) COLORADO 0-15224 84-0969445 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 7334 So. Alton Way, Suite F, Centennial, Colorado 80112 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(303) 267-0111 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (b)On January 10, 2008, John Temple resigned from the Board of Directors of the Company effective immediately.On January 11, 2008, the remaining members of the Board of Directors, acting by unanimous consent, accepted Mr. Temple’s resignation and removed him as Vice President—Technical Sales of the Company.The Company believes that Mr. Temple resigned from the Board because his employment agreement with the Company expired according to its terms on December 31, 2007, and the Company had declined to exercise its option to extend his employment for an additional six (6) months under that agreement.Mr. Temple did not express any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCE DISPLAY TECHNOLOGIES, INC. (Registrant) Date: January 15, 2008 By:/s/Matthew W. Shankle Matthew W. Shankle, President
